Citation Nr: 0923092	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-38 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for numbness of the 
lower extremities.

2.  Entitlement to a rating in excess of 40 percent for 
postoperative herniated intervertebral disc at L4-L5 on the 
right from July 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to August 
1976.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal of January and April 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fargo, North Dakota.  In a January 
2005 rating action, the RO denied service connection for 
numbness of the bilateral extremities (claimed as total 
numbness, burning, and pain in both legs).

In September 2006, the veteran and his spouse testified at a 
Board hearing at the RO before the undersigned Veterans Law 
Judge; a copy of the transcript is associated with the 
record.

The January 2005 rating decision also proposed to reduce the 
disability rating for the veteran's postoperative herniated 
intervertebral disc at L4-L5 on the right (lumbar spine 
disability) from 60 percent to a 40 percent.  In an April 
2005 rating decision, the RO finalized the reduction to a 40 
percent rating for the veteran's lumbar disability, effective 
July 1, 2005.

In January 2007, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development.  In a February 2008 decision, the Board 
denied restoration of the 60 percent rating and remanded the 
service connection claim and the Veteran's claim for a rating 
higher than 40 percent for the period beginning on July 1, 
2005, case to the RO, via AMC.  AMC/RO completed the 
additional development as directed, continued to deny the 
claims, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
numbness of the lower extremities is not causally related to 
the service-connected postoperative herniated intervertebral 
disc at L4-L5 on the right.

2.  The postoperative herniated intervertebral disc at L4-L5 
on the right does not manifest with any ankylosis of the 
thoracolumbar spine or associated neurological 
symptomatology.


CONCLUSIONS OF LAW

1.  The Veteran's numbness of the lower extremities is not 
proximately due to, the result of, or aggravated by, his 
service-connected postoperative herniated intervertebral disc 
at L4-L5 on the right.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.310 (2008).

2.  The requirements are not met for an evaluation higher 
than 40 percent for postoperative herniated intervertebral 
disc at L4-L5 on the right.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the Veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The purpose 
of the notice is not frustrated if the claimant had a 
meaningful opportunity to participate in the adjudication of 
his or her claim.  See Washington v. Nicholson, 21 Vet. App. 
191 (2007).  The Board finds that the evidence of record 
shows that any error related to the timing or content 
deficiency was cured and rendered non-prejudicial.

First, the October 2004 notice informed the Veteran of the 
evidence needed to support his service connection claim and 
the general evidence needed to support an increased rating 
claim, what part of that evidence is to be provided by the 
claimant, and what part VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The January 
2007 AMC letter provided pursuant to the 2007 Board remand, 
reiterated the notice provided in the 2004 RO letter, and 
also informed the Veteran how disability evaluations and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The only component 
omitted were the rating criteria which would provide a basis 
for an increased rating.

This omission was initially addressed in the statement of the 
case.  Further, AMC notices of May and August 2008 issued 
pursuant to the February 2008 remand, reiterated the 
information in the January 2007 letter and provided specific 
notice of the rating criteria which would provide a basis for 
an increased rating.  The February 2008 AMC letter complied 
with all notice requirements for an increased rating claim.  
Further, following issuance of the May and August 2008 
letters and the additional development, the claims were 
reviewed on a de novo basis, as shown in the February 2009 
supplemental statement of the case.  Thus, any timing-of-
notice error was cured and rendered harmless.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In light of the above factors, the Board finds the purposes 
of a content-compliant notice were not frustrated and the 
Veteran in fact had a meaningful opportunity to
Participate in the adjudication of the claims.  See 
Washington, supra.  Thus, any error was cured and rendered 
harmless.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  There is no evidence of a failure to obtain 
any evidence or records either requested or identified.  See 
38 C.F.R. § 3.159(c).  Thus, the Board may address the merits 
of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection Claim

Governing Law and Regulation

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Competent medical evidence of record indicates the Veteran 
has sensory neuropathy of the lower extremities and leg 
numbness due to sciatic compression neurapraxia.  As already 
noted, service connection is in effect for postoperative 
herniated intervertebral disc at L4-L5 on the right.  Thus, 
the salient determination for this issue is Wallin element 3: 
is there is a causal or aggravating linkage between them.  
The preponderance of the evidence is that there is no medical 
nexus.  In this regard, the Board notes that it is neither 
claimed nor shown that the Veteran has a neurological deficit 
directly or presumptively linked to military service.

The October 2004 VA examination report notes the Veteran 
complained of numbness in both legs on occasion, burning in 
the legs, and leg pain, secondary to his service-connected 
lumbar spine disability.  He reported that his 1988 spinal 
fusion was no help and that his low back pain had progressed, 
for which the Veteran saw a chiropractor and physician in 
Grand Forks.  He had refused all pain prescription medication 
and used acetaminophen and Aleve for the pain, which he 
estimated was a 5 on a scale of 1 to 10 most of the time.  
The VA examiner noted a July 2002 magnetic resonance imaging 
(MRI) did not show central canal stenosis, disc herniation or 
neuroforminal stenosis.  The assessment was chronic low back 
pain with a functional overlay, as evidenced by the range of 
motion testing, positive axial loading and heel tap testing 
and give-away weakness on extensor hallucis longus strength 
testing.  The examiner added that he could not attribute the 
numbness in the Veteran's extremities to spinal stenosis 
without resorting to mere speculation.  It was likely nothing 
more than compression neuropraxia on the sciatic nerves 
related to prolonged sitting.

In support of his claim, the veteran submitted a February 
2005 statement, in which his private chiropractor, Dr. G, 
indicated that he had treated the Veteran since June 2003 for 
chronic lumbar pain and associated leg symptoms and that the 
Veteran continued to have back pain and radiculopathy into 
his lower extremities.  Dr. G noted that both of the L5 and 
S1 nerved supplied the makeup of the sciatic nerve along with 
L4-S2-3.  In light of the Veteran's past history of his 
injury and his surgery, he deemed the Veteran's symptoms as 
consistent with the nerve distribution of the anatomy 
connected with his back surgery.

At a May 2005 VA examination, the veteran complained of 
constant pain, every day.  He also claimed weakness in the 
lower extremities and bladder and bowel control problems, as 
well as numbness in the tops of both feet.  On examination, 
strength in the lower extremities was difficult to assess due 
to poor effort on the Veteran's part.  He had significant 
give-way weakness, even with slight pressure when doing 
manual strength testing of different muscles.  On sensory 
examination, the veteran had decreased pinprick sensation 
over the dorsum of both feet into the distal aspect of both 
legs; however, the soles and plantar aspect of his feet had 
normal sensation.  The impression was chronic low back pain 
status post L4-L5 laminectomy in 1975 with ventral fusion in 
1988.

The examiner added that it was difficult to ascertain the 
degree of residual deficits from the herniated disk as there 
did seem to be functional overlay as manifested by the non-
neurologic distribution of sensory loss (which was not 
consistent with a radicular sensory loss), the observed 
weakness of the foot on examination with significant give-way 
weakness, and the veteran's ability to do other things with 
his foot when he thought he was not being observed.  The 
examiner recommended an MRI and EMG of the lower extremities 
for more objective evidence of radiculopathy and/or other 
pathology.

A May 2005 MRI showed fairly significant hypertrophic change 
in the apophyseal joints, left greater than right, with what 
appeared to be postsurgical changes on the left at the L4-L5 
level.  At the L5-S1 level, very minor diffuse disc bulge and 
more significant hypertrophic change in the apophyseal 
joints, bilaterally, was noted.  Otherwise, there was no 
evidence of significant canalicular or neuroforamina 
stenosis.  In a June 2005 addendum, the examiner noted that 
preliminary results from a private EMG, showed old mild 
bilateral lumbosacral radiculopathy versus distal sensory 
neuropathy; but there was no evidence of active denervation.

The veteran also submitted a copy of a March 2006 examination 
report, in which Dr. R.G. of the Spine Center indicated that 
postoperative and degenerative changes were shown on an MRI 
of the lumbar spine, primarily involving degenerative disk 
disease and lumbar facet arthropathy.  Dr. R.G. was less 
convinced, however, that there was any significant 
compressive lesion on the nerve roots, as he noted the small 
bulge at L5-S1 was likely incidental.  His impression 
included: chronic mechanical low back pain, status post 
partial left L4-L5 laminectomies, and degenerative disk 
disease at L4-L5 and minimally at L5-S1.

In compliance with the Board's January 2007 remand, the 
Veteran was afforded another neurological examination in May 
2007 in an effort to clarify whether his claimed numbness of 
the lower extremities is due to his service-connected lumbar 
spine disability.  The examiner, a nurse practitioner, 
indicated the Veteran's cooperation with the examination made 
it difficult to conclude that there was motor impairment due 
to a back condition, but added that there were some sensory 
changes which are as least as likely as not attributable to 
the Veteran's back condition and others as of yet unknown 
etiology that have caused peripheral sensory neuropathy in 
his lower extremities.  She did not identify the specific 
neurologic changes to which she was referring.  While she 
noted the Veteran had neuropathic pain which is as least as 
likely as not related to his current back condition, she also 
concurred with the previous VA examiners that she was at a 
loss to explain the inconsistency of some of the physical 
findings.  The Board remanded again to clarify or resolve the 
matter.

The September 2008 examination report notes the examiner 
reviewed the claims file in detail.  Also noted was the 
history of the Veteran's back disorder; namely, his injury in 
a one-car vehicular accident in July 1974.  In February 1975 
he underwent a laminectomy at L4-L5. A 1976 myelogram showed 
scarring at L4-L5 but no recurrent disc.  An EMG was normal.  
In 1988, he underwent an L4-L5 laminectomy and fusion with 
wires and bone graft.  The Veteran reported constant back 
pain, to include occasional back pain that radiates down 
either leg and occasional giving-way of the legs.  At a time 
in the past he was incontinent of stool.  His work involved 
standing the majority of the day.  Prolonged sitting led to 
sharp pains in the calves followed by numbness and tingling 
in both legs, which goes away after about 15 minutes upon 
rising and walking around.

Upon examination the Veteran complained of severe back pain 
if he moved the back in any direction.  Examination revealed 
tenderness in the lower lumbar/sacra; area.  Palpation 
lateral to the ischeal tuberosity on the right  reproduced 
the numbness and tingling in the legs, and the Veteran 
appeared to momentarily lose strength in the leg.  It also 
occurred to a lesser degree on the left.  While moving from a 
sitting to a standing position, there was some shaking of the 
left leg which the Veteran noted was involuntary.  The 
Veteran said he could not feel the monofilament on the entire 
left leg during sensory examination, and said he was unable 
to feel numbness to monofilament on the right leg below the 
knee.  The examiner noted a handwritten note that described 
the results of an EMG as having shown old bilateral mild 
lumbosacral radiculopathy versus distal sensory neuropathy.

The examiner noted that, based on the Veteran's history, the 
clinical examination, and review of the claims file and the 
outpatient records, the Veteran manifested current symptoms 
of back pain and stiffness, numbness in the legs, pains 
radiating down the legs, and occasional giving way of the 
legs.  After noting an MRI examination showed facet disease 
at L4-L5 and L5-S1 and left L4-L5 neuroforaminal narrowing, 
the back pain, the examiner opined, was caused, or a result 
of, the degenerative disc disease and facet disease.  
Radicular pain down the left leg was at least as likely as 
not the result of the left L4-L5 neuroforaminal narrowing.  
The leg numbness while sitting was due to a sciatic 
compression neurapraxia which, in turn, was not caused by or 
a result of the service-connected back disability.  The 
numbness to monofilament testing was due to the sensory 
neuropathy shown on the EMG, which was not caused by or a 
result of the service-connected back disability.

The RO requested the examiner to provide his rationale for 
opining the narrowing was causally connected to the 
laminectomy residuals.  In the January 2009 addendum, the 
examiner noted the Veteran's initial surgery was a 
laminectomy with facetectomy on the left, and at the time of 
the 1988 surgery, the Veteran was found to have a right 
herniated disc at L4-L5 and scarring at L4-L5 on the left.  
He then had a laminectomy of L4-L5 with total disc removal, 
decompression of the cord and nerve root on the left, 
posterior intervertebral fusion, and a transverse process 
fusion.  The May 2005 MRI showed fairly significant 
hypertrophic changes in the apophyseal joints at the L4-L5 
level, left greater than right, with post-surgical changes on 
the left at the L4-L5 level.  The right neuroforamina was 
well maintained, and the left neuroforamina appeared 
significantly narrowed over its mid to inferior aspect.  
There was no definite disc material in that area, and it also 
showed a partial apophysectomy on the left.  As a result, the 
examiner opined the left neuroforaminal narrowing was at 
least as likely as not the result of the service-connected 
herniated intervertebral disc at L4-L5.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another, which it may do, Evans v. West, 12 Vet. App. 22, 31 
(1998), as long as the reasons for doing so are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Veteran's chiropractor, Dr. G, opined his leg symptoms 
were secondary to his back disability, but the Board notes 
his rationale was general in nature.  Further, Dr. G rendered 
his report prior to the May 2005 MRI examination.  He appears 
to have assumed that, if there is narrowing at the L4-L5 
level, then the S-1 nerve must be impacted.  There also is no 
indication he factored in the results of the EMG.  While the 
VA examiner at the 2007 examination opined some of the 
Veteran's neurological symptoms, including the leg numbness, 
were causally linked to the service-connected low back 
disability, she was tentative overall, and concurred some of 
the Veteran's subjective symptoms were not consistent with 
clinical examination.  Thus, the Board finds these opinions 
do not place the overall state of the evidence in equipoise.

The Board notes it was not only the VA examiner at the 2008 
examination who opined there was no causal or aggravating 
nexus between the leg numbness and sensory loss.  Dr. R.G. 
also opined he was not convinced there was any significant 
compressive lesion on the nerve roots.  The observations and 
findings of these two physicians are consistent with the 
findings on clinical examination.

The September 2008 examination report notes the examiner 
noted that muscle strength testing was difficult to do 
because of the Veteran's 'giving way,' which he attributed to 
exacerbations of his back pain.  (Quote in original).  He did 
have good muscle mass of the legs, however.  Knee and ankle 
deep tendon reflexes were good, and strength on ankle flexion 
and dorsiflexion was good.  Testing for nonorganic signs, 
such as heel tapping and axial loading tests were negative.  
Rectal sphincter tone was good.  These clinical findings are 
inconsistent with lumbar radiculopathy or sciatica, as 
further indicated by the examiner at the 2008 examination 
opining the sensory loss was not due to radiculopathy but 
unrelated peripheral neuropathy. 

The Veteran asserted in an earlier submission that his 
numbness could not be secondary to sitting, as he spent the 
vast majority of his time on his feet at work, and in bed 
when he returned home.  The Board acknowledges the Veteran's 
view of his disability, but there is no evidence he has 
medical training.  See 38 C.F.R. § 3.159(a)(1).  Thus such 
assertion is accorded little probative weight.

Thus, the Board is constrained to find the preponderance of 
the evidence shows the Veteran's leg numbness, sensory loss, 
and other neurological symptoms, are not related to his 
service-connected back disability.  38 C.F.R. § 3.310.  The 
benefit sought on appeal is denied.

Increased rating claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Where 
applicable, weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

The RO received the Veteran's claim for an increased 
evaluation in August 2004.  As a result, the evaluation of 
his low back disability will be determined solely under the 
General Rating Formula for Spine disorders.  See 38 C.F.R. 
§ 4.71a.  Under those criteria, degenerative arthritis of the 
spine is rated under Diagnostic Code 5242.  Inasmuch as the 
Veteran's degenerative disc and degenerative joint disease is 
already rated at the maximum allowable for limitation of 
motion at 40 percent, the main issue of the appeal is whether 
there is other service-connected symptomatology that would 
garner a separate rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants an evaluation of 50 
percent, and unfavorable ankylosis of the entire spine 
warrants an evaluation of 100 percent.  Id.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

It is apparent that, by definition, the Veteran's low back 
disability has not, and does not, manifest with any 
ankylosis, being as the examination reports note range of 
motion, regardless of how limited it may be.  Thus, there is 
no factual basis for a higher rating for ankylosis.

The Veteran's hearing testimony, and other submissions, of 
course, primarily address his claims of pain radiating into 
his lower extremities, numbness of his legs, and loss of 
sensation.  In essence, he asserts his low back disability 
meets the criteria for intervertebral disc syndrome (IVS).  
In light of the Board's finding above on the service 
connection claim that the neurological symptoms are not 
causally connected to the service-connected low back 
disorder, IVS is not a factor in his evaluation.  As a 
result, the service-connected symptomatology is sufficiently 
indentified and separated from the nonservice-connected 
symptomatology.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  Consequently, there is no factual basis for a 
separate rating for chronic neurological manifestations.  
Neither is there a factual basis for a schedular rating 
higher than 40 percent.  The General Rating Formula For 
Diseases and Injuries of The Spine specifically precludes a 
higher evaluation on the basis of pain or weakness, etc., 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  Nonetheless, even 
in light of those criteria, the current 40 percent evaluation 
is deemed to be the compensation for the Veteran's functional 
loss due to pain and limitation of motion.  Thus, the Board 
finds his low back disorder more nearly approximates his 
current 40 percent evaluation.  38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5242.

As concerns a referral for extraschedular consideration, the 
Board notes the applicable rating criteria reasonably 
describe the Veteran's low back disability level and 
symptomatology and, therefore, contemplate it.  In light of 
this fact, the Veteran's low back symptomatology does not 
present such an exceptional disability picture that the 
available schedular evaluations for it are inadequate.  See 
VAOPGCPREC No. 6-1996 (Aug. 16, 1996), para. 7, 61 Fed. Reg. 
66,749 (1996); see also Thun v. Peake, 22 Vet. App. 111 
(2008).  Thus, the Board finds no basis on which to refer the 
case for extraschedular consideration.  See 38 C.F.R. 
§ 3.321(b)(1).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for numbness of the lower 
extremities is denied.

Entitlement to a rating higher than 40 percent for 
postoperative herniated intervertebral disc at L4-L5 on the 
right for the period beginning on July 1, 2005, is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


